DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 32-39, in the reply filed on 08/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities:  paragraph [0070] of the specification refers to plot 128 in line 10 of the paragraph; however, plot 128 is not depicted in the figures.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a thermoelectric element comprising YbMnBi2 oriented so that the [110] crystal axis is orthogonal to the outward and downward facing surfaces ([0068], [0070], [0071], Figures 10 and 11 of the specification), does not reasonably provide enablement for other materials having a non-zero Berry curvature along a first dimension of the thermoelectric element, or for Weyl semimetals other than YbMnBi2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.  
Wands Analysis:  [Note MPEP 2164.01(a)]
(A)  Breadth of claims:
The claims recite a thermoelectric element including a material having a non-zero Berry curvature along a first dimension of the thermoelectric element; however, as set forth above, while the specification does describe a thermoelectric element comprising YbMnBi2 oriented so that the [110] crystal axis is orthogonal to the outward and downward facing surfaces ([0068], [0070], [0071], Figures 10 and 11 of the specification), the specification does not reasonably provide enablement for other materials having a non-zero Berry curvature along a first dimension of the thermoelectric element, or for Weyl semimetals other than YbMnBi2.
(B) The nature of the invention:
The invention is a method of forming a thermoelectric device.
(C) The state of the prior art:
Given the state of the prior art, the claimed thermoelectric element including a material having a non-zero Berry curvature along a first dimension of the thermoelectric element requires a more detailed disclosure by the applicant in order for the breadth of the claimed subject matter to be commensurate in scope with other Weyl semimetals or materials having a non-zero Berry curvature along a first dimension of the thermoelectric element.
 (D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist, skilled in the methods of thermoelectric design and processes, with knowledge of standard thermoelectric devices, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect thermoelectric device manufacturing and performance.
(F)  The amount of direction provided by the inventor:
	The specification describes a thermoelectric element comprising YbMnBi2 oriented so that the [110] crystal axis is orthogonal to the outward and downward facing surfaces ([0068], [0070], [0071], Figures 10 and 11 of the specification), and does not reasonably provide enablement for other materials having a non-zero Berry curvature along a first dimension of the thermoelectric element, or for Weyl semimetals other than YbMnBi2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.  
 (G) The existence of working examples:
	The examples in the instant specification provide details pertaining to a thermoelectric element comprising YbMnBi2 oriented so that the [110] crystal axis is orthogonal to the outward and downward facing surfaces ([0068], [0070], [0071], Figures 10 and 11 of the specification), and does not provide examples for other materials having a non-zero Berry curvature along a first dimension of the thermoelectric element, or for Weyl semimetals other than YbMnBi2.  The example provided is not commensurate in scope with the claims.  
	In light of the above considerations, the applicant has not enabled one of ordinary skill in the art to make and use the invention commensurate in scope with the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al. (US 2020/0212282) in view of Yamashita (US 6,653,548).
	Regarding claim 32, Nakatsuji discloses a thermoelectric device comprising: a thermoelectric element including a material having a non-zero Berry curvature along a first dimension of the thermoelectric element ([0032], [0036]); a first thermal coupler thermally coupled to a first side of the thermoelectric element (substrate 22 - [0063] L4); a second side located a first distance from the first side along a second dimension transverse to the first dimension ([0068]; Fig. 13); a first terminal electrically coupled to a third side of the thermoelectric element (V+ shown in Fig. 13); and a second terminal electrically coupled to a fourth side of the thermoelectric element (V- shown in Fig. 13), the fourth side located a second distance from the third side along a third dimension aligned with a cross-product of the second dimension and the non-zero Berry curvature (shown in Fig. 13; [0036], [0068]).
	Nakatsuji does not explicitly disclose a second thermal coupler thermally coupled to a second side of the thermoelectric element.
	Yamashita discloses a thermoelectric device and further discloses a second thermal coupler thermally coupled to a second side of a thermoelectric element (10 in Fig. 2B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a second thermal coupler, as disclosed by Yamashita, in the thermoelectric device of Nakatsuji, because as evidenced by Nakatsuji, the use of a second thermal coupler in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a second thermal coupler thermally coupled to the second side of the thermoelectric element of Nakatsuji based on the teaching of Yamashita.
	Regarding claim 33, modified Nakatsuji discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the thermoelectric element generates a voltage across the first and second terminals in response to an application of a temperature gradient across the first and second thermal couplers", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 34, modified Nakatsuji discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the thermoelectric element generates a temperature gradient across the first and second thermal couplers in response to an application of an electrical current through the first and second terminals", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 35, modified Nakatsuji discloses all the claim limitations as set forth above.  Modified Nakatsuji further discloses the non-zero Berry curvature is orthogonal to a temperature gradient to which the thermoelectric element is exposed (Nakatsuji - shown in Fig. 13; [0036], [0068]).
	Regarding claim 36, modified Nakatsuji discloses all the claim limitations as set forth above.  Modified Nakatsuji further discloses the first thermal coupler is configured to thermally couple the first side to a heat source (Nakatsuji - substrate 22 - [0063] L4; [0064]); and the second thermal coupler is configured to thermally couple the second side to a heat sink (Yamashita - C8/L3).
	With regard to the limitation "wherein a voltage is generated between the third and fourth sides in response to application of a temperature gradient between the first thermal coupler and the second thermal coupler", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 37, modified Nakatsuji discloses all the claim limitations as set forth above.  Modified Nakatsuji further discloses a magnet configured to provide a magnetic field aligned with the non-zero Berry curvature to the thermoelectric element (Nakatsuji - [0036], [0049]).
	Regarding claim 38, modified Nakatsuji discloses all the claim limitations as set forth above.  Modified Nakatsuji further discloses the material is a Weyl semimetal (Nakatsuji - [0076]).
	Regarding claim 39, modified Nakatsuji discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein the Weyl semimetal breaks time-reversal symmetry", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,011,692.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,011,692 require a thermoelectric element having a first axis and including ytterbium manganese dibismuth (YbMnBi2) having a non-zero Berry curvature along a [110] crystal axis being aligned with the first axis; a first side, a second side located a first distance from the first side along a first dimension generally orthogonal to the first axis, a third side that intersects the first and second sides, and a fourth side located a second distance from the third side along a second dimension generally orthogonal to the first axis and the first dimension and that intersects the first and second sides; a first thermal coupler configured to thermally couple the first side to one of a heat source or a heat sink; a second thermal coupler configured to thermally couple the second side to the other of the heat source or the heat sink; a first electrode electrically coupled to the third side; and a second electrode electrically coupled the fourth side, wherein an internally generated temperature gradient is generated between the first and second sides in response to passing an externally sourced current between the first electrode and the second electrode, and a voltage is generated between the third and fourth sides in response to application of an externally sourced temperature gradient between the first thermal coupler and the second thermal coupler.  The claim requirements of claims 32-39 of the instant application are satisfied by the limitations recited in claims 1-5 of U.S. Patent No. 11,011,692.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/           Primary Examiner, Art Unit 1726